Citation Nr: 1619488	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-24 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The Veteran had active military service from April 1987 to May 1987, January 1994 to April 1994, and January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, Florida that denied the Veteran's claim of entitlement to a clothing allowance for the year 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a clothing allowance for the year 2013. At the time of his February 2013 claim, he asserted that he was entitled to such for his:  bilateral foot braces and special shoe inserts, for his poor balance, and hammertoes; back brace, for his herniated disc; crutches and cane, for balance support; and pads, for his irritable bowel syndrome (IBS). At the time of his May 2013 claim, he asserted that he was entitled to a clothing allowance for his:  prescribed hydrocortisone cream for his rectum, adult diaper guards, and diarrhea medications, for his IBS; ammonium lactate lotion, for his dry skin; bilateral foot braces, for his degenerative foot disability, his hammertoes; a metal back brace, for his arthritis and damaged disks; and metal crutches, for his gait and balance disability. 

Considering the year 2013, service connection was in effect for the following disabilities:  a cognitive disorder with associated depression; cubital tunnel ulnar nerve syndrome of the bilateral elbows; glaucoma; diabetes mellitus; minimal degenerative changes in the cervical spine; degenerative changes in the right knee and degenerative joint disease in the left knee; bilateral hammertoes; tinnitus; hypertension; IBS with a history of hemorrhoids; bilateral hearing loss; nonalcoholic steatohepatitis; rosacea; and headaches.
In pertinent part, a clothing allowance is warranted when the Undersecretary for Health or a designee certifies that, because of such service-connected disability or disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability or disabilities, irreparable damage is done to the Veteran's outer garments. 38 U.S.C.A. § 1162 (West 2002 & Supp. 2015); 38 C.F.R. § 3.810(a) (2015).

In a December 2013 decision, the VAMC denied the Veteran's claim and decided that a clothing allowance was not warranted for special shoe inserts, a cane, and adult diaper guards, as such were not items that qualified for a clothing allowance; and a clothing allowance was not warranted for the medications claimed, to include hydrocortisone, diarrhea medications, and ammonium lactate, as such were not issued for a service-connected skin disability. The VAMC asserted that the Veteran's back brace, last issued in 2008, was flexible and did not thus qualify; and that his crutches were last issued in 2005 and too old to qualify as there was no evidence that such had been updated or reissued. The VAMC determined that the Veteran's bilateral foot braces, last issued in 2010, were issued for a non-service-connected disability, joint and ankle pain, and thus did not qualify. 

At the time of the July 2014 Statement of the Case (SOC), the VAMC denied the Veteran's claim on the bases discussed above, and added that the claim was denied for his ammonium lactate lotion as such was not a medication listed in the national guidance. 

As to each item claimed for a clothing allowance for the year 2013, the Veteran has not offered any lay statements describing how any prosthetic or orthopedic appliances tended to wear or tear to his clothing, or how any prescribed medications caused irreparable damage to his outer garments. His available VA treatment records for the year 2013 are silent on this issue. On remand, the Veteran should be provided an opportunity to provide relevant lay statements.

In this regard, the Veteran's 2013 VA treatment records associated with the claims file consist only of prescription medication and appliance summaries. On remand, the AOJ should obtain the Veteran's complete VA treatment records from the year 2013.

As discussed above, the VAMC denied the Veteran's claim for a clothing allowance for the year 2013. However, the Board seeks additional information from a VA examiner or the Undersecretary for Health or designee, discussed in detail below. On remand, the AOJ should obtain a sufficient opinion from a VA examiner or designee of the Undersecretary for Health. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he offer lay statements as to the claimed wear or tear on his clothing caused in the year 2013 by his prosthetic or orthopedic appliances issued for his service-connected disability or disabilities, and the irreparable damage done to his outer garments from any prescribed medication for a skin condition that is due to a service-connected disability.

2. Obtain and associate with the claims file the Veteran's VA treatment records maintained by the VAMC in Bay Pines, Florida, dated from January 2013 to December 2013. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, forward the claims file to a VA examiner or designee of the Undersecretary for Health. If physical examination of the Veteran is required in order to determine the issuance and/or effects of any prosthetic or orthopedic appliances or any prescribed medication for a skin condition for the year 2013, the examiner should state such and the Veteran should be scheduled for a VA examination. 

The examiner should be informed that, considering the year 2013, service connection was in effect, in pertinent part, for the following disabilities:  a cognitive disorder; minimal degenerative changes in the cervical spine; degenerative changes in the right knee and degenerative joint disease in the left knee; bilateral hammertoes; IBS with history of hemorrhoids; and rosacea.

(a) The examiner should report as to whether the Veteran's bilateral foot braces and special shoe inserts were prescribed and/or used in the year 2013 for service-connected bilateral hammertoes, or any balance or gait difficulties related to his service-connected cognitive disorder, or if such were prescribed for any other non-service-connected bilateral foot, joint, or ankle disability.

(i) If the examiner answers in the affirmative to inquiry (a), the examiner should also report as to whether such prosthetic or orthopedic appliances tended to wear or tear the Veteran's clothing in the year 2013, considering any medical evidence recorded in his 2013 VA treatment records and his lay statements. 

(b) The examiner should report as to whether the Veteran's crutches and cane were the type of crutches or cane that strapped on or attached to the Veteran's forearms or were used under the armpits and were prescribed and/or used in the year 2013 for service-connected bilateral hammertoes, service-connected minimal degenerative changes in the cervical spine, service-connected degenerative changes in the right knee and degenerative joint disease in the left knee, or any balance or gait difficulties related to his service-connected cognitive disorder, or if such were prescribed for any other non-service-connected bilateral foot, joint, or ankle disability.

(i) If the examiner answers in the affirmative to inquiry (b), the examiner should also report as to whether such prosthetic or orthopedic appliances tended to wear or tear the Veteran's clothing in the year 2013, considering any medical evidence recorded in his 2013 VA treatment records and his lay statements. 

(c) The examiner should report as to whether the Veteran's metal back brace, noted in VA treatment records as a lumbar back brace, was prescribed and/or used in the year 2013 for service-connected minimal degenerative changes in the cervical spine, or any balance or gait difficulties related to his service-connected cognitive disorder, or for any other non-service-connected spine disability.

(i) If the examiner answers in the affirmative to inquiry (c), the examiner should also report as to whether such prosthetic or orthopedic appliances tended to wear or tear the Veteran's clothing in the year 2013, considering any medical evidence recorded in his 2013 VA treatment records and his lay statements. 

(d) The examiner should report as to whether the Veteran's prescribed hydrocortisone cream for his rectum was prescribed and/or used in the year 2013 for a service-connected skin disability, considering service-connected rosacea or whether service-connected IBS with history of hemorrhoids represents a skin disability, or for any other non-service connected skin disability. 

(i) If the examiner answers in the affirmative to inquiry (d), the examiner should also report as to whether such prescribed medications caused irreparable damage to the Veteran's outer garments in the year 2013, considering any medical evidence recorded in his 2013 VA treatment records and his lay statements. 

(e) The examiner should report as to whether the Veteran's prescribed ammonium lactate lotion for his dry skin was prescribed and/or used in the year 2013 for a service-connected skin disability, considering service-connected rosacea or whether service-connected IBS with history of hemorrhoids represents a skin disability, or for any other non-service connected skin disability. 

(i) If the examiner answers in the affirmative to inquiry (e), the examiner should also report as to whether such prescribed medications caused irreparable damage to the Veteran's outer garments in the year 2013, considering any medical evidence recorded in his 2013 VA treatment records and his lay statements.

The claims file, including a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion and/or examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the examiner cannot answer the above questions without resorting to mere speculation, the examiner should state why this is so.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim of entitlement to a clothing allowance for the year 2013, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).




(Continued on the next page)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




